UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7668


YIMOE SIDDHA,

                    Plaintiff - Appellant,

             v.

RICHARD DOVEY, Warden; CORIZON HEALTH; SGT. SIMMONS, Gang
Coordinator; CHAPLAIN HALL, Religious Coordinator,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:20-cv-00185-GLR)


Submitted: January 27, 2022                                  Decided: February 18, 2022


Before AGEE and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yimoe Siddha, Appellant Pro Se. Patricia H. Beall, Jacqueline G. Greiss, Megan Trocki
Mantzavinos, MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY, P.C., Towson,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Yimoe Siddha appeals the district court’s order granting summary judgment to

Defendants in Siddha’s 42 U.S.C. § 1983 action. Having reviewed the record and finding

no reversible error, we affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2